Title: To Thomas Jefferson from Wilson Cary Nicholas, 21 September 1805
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Warren Sept. 21. 1805
                  
                  When I had the pleasure of seeing you I forgot to deliver the inclosed. I wou’d not give you this trouble at a moment that I know you must be very much engaged, if it was not important to Mr. Randolph to be able to command all his resources, under his present circumstances. 
                  I am Dear Sir with the greatest respect & regard your hum. Servt.
                  
                     W. C. Nicholas
                     
                  
               